--------------------------------------------------------------------------------

Exhibit 10.15
EQUIPMENT PLEDGE AND SECURITY AGREEMENT




This Equipment Pledge and Security Agreement (the “Agreement”) is made as of May
13, 2008 and among:
 
WACHOVIA BANK, NATIONAL ASSOCIATION, duly organized and existing in accordance
with the laws of New York, with its registered office at 12 East 49th Street,
20th Floor, New York, New York  10017, represented in accordance with its
corporate documents,(the “Bank”);
 
QUALYTEXTIL S/A, duly organized and existing in accordance with the laws of
Brazil, with its registered office in the City of Salvador, State of Bahia, at
Rua Luxemburgo, s/nº, Loteamento Granjas Rurais, Presidente Vargas, Quadra O,
Lotes 82 and 83, São Caetano, Brazil, enrolled with the Brazilian Taxpayers Roll
of the Ministry of Finance (CNPJ/MF) under no. 04.011.170/0001-22, herein duly
represented in accordance with its Charter Documents, together with its
successors and permitted assigns (the “Qualytextil”)


And as Intervening Consenting Parties,
 
LAKELAND DO BRASIL EMPREENDIMENTOS E PARTICIPAÇÕES LTDA., a company duly
organized and existing in accordance with the laws of Brazil, with its
registered office at Avenida Bernardino de Campos, nº 98, sala 09, 14º andar,
São Paulo – SP, Brazil, enrolled with the Brazilian Taxpayers Roll of the
Ministry of Finance (CNPJ/MF) under no. 09.484.003/0001-12, herein duly
represented in accordance with its Articles of Association, together with its
successors and permitted assigns (the “Lakeland do Brazil”); and


LAKELAND INDUSTRIES, INC, duly organized and existing in accordance with the
laws of New York, with its registered office at 701-07 Koehler Avenue,
Ronkonkoma, 11779, herein duly represented by its Chief Financial Officer,
Mr. Christopher J. Ryan and Gary Pokrassa (the “Lakeland”);


W I T N E S S E T H:

 
WHEREAS, pursuant to the to the Loan Agreement, dated July 7, 2005, as amended
by the Third Modification Agreement and Reaffirmation of Guaranty dated of even
date hereof entered into by and between Lakeland and the Bank (the “Credit
Agreement”), the Bank has agreed to loan to Lakeland a $ 30,000,000 revolving
line of credit to be used for the purchase by Lakeland do Brazil of the totality
of shares of Qualytextil (as amended, supplemented, restated or otherwise
modified and in effect from time to time, the “Credit Agreement”);

 
1

--------------------------------------------------------------------------------

 

WHEREAS after the execution of a Share Purchase Agreement by and among Lakeland,
Lakeland do Brazil, Qualytextil, and its shareholders, Lakeland do Brazil shall
be the legal owner of 1,507,701 shares representing, in the aggregate, 100% of
the capital stock of Qualytextil;


WHEREAS it is a condition precedent of the Credit Agreement that Lakeland causes
to be created in favor of the Bank a security interest on the equipment
described in Annex I hereof (the “Equipment”) belonging to Qualytextil to secure
Lakeland’s obligations arising from the Credit Agreement;


WHEREAS Qualytextil, Lakeland do Brazil and Lakeland have agreed to pledge the
Equipment and all parts thereof in favor of the Bank;


NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
contained herein, the parties hereto agree as follows:
 
 
ARTICLE I - THE PLEDGE
 
1.01.                   Pledge; Grant of Security Interest. (a) In order to
secure the full and prompt payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of all the obligations under the
Credit Agreement, (and which Lakeland hereby acknowledges and recognizes for all
legal purposes), and all of the obligations of Lakeland as stated in Section
2.01. below, Qualytextil hereby unconditionally and irrevocably pledges to the
Bank the Equipment described in Annex I hereto, located at the places specified
therein (each, a “Location”), pursuant to articles 1,431 and following,
especially articles 1,447 to 1,450 of the Brazilian Civil Code and to other
applicable legislation.
 
 
ARTICLE II – SECURED OBLIGATIONS



2.01. The Debt: For the purposes of Section 1,424 of the Brazilian Civil Code,
this Agreement shall cover, fully and without restrictions, any and all debts
and monetary liabilities of Lakeland to the Bank in relation to the Credit
Agreement and irrespective of whether of such debts or liabilities: (i) are
present or future; (ii) are actual, prospective, contingent or otherwise; (iii)
are owed or incurred as principal, interest, fees, charges, taxes, duties or
other imposts, damages (whether for breach of contract or tort or incurred on
any other ground), losses, costs or expenses (including judicial costs and
attorney’s fees) or on any account; (v) are owed at stated maturity, upon
prepayment, following acceleration or otherwise; or (vi) comprise any
combination of the above (the “Secured Obligations”), a summary of the terms and
conditions of which follows below.



 
2

--------------------------------------------------------------------------------

 

 
(i)
Total principal amount of the secured obligations: A sum not to exceed US$
30,000,000.00 (thirty million United States dollars).



 
(ii)
Interest rate over the amount effectively disbursed: Based on either LIBOR or
LIBOR Market Index Rate, plus the Applicable Margin (equal to the percentage set
forth in the table based on Borrower’s Funded Debt to EBITDA Ratio), more
particularly described in the Second Amended and Restated Promissory Note
attached hereto as Annex II.



 
(iii)
Maturity date of interest: Monthly payments of interest only commencing June 2,
2008, final payment of all accrued interest on July 7, 2010



 
(iv)
Repayment of the principal amount: Final payment of principal on July 7, 2010



 
(v)
Penalty in an event of default: Interest rate plus 3%





 
ARTICLE III - REPRESENTATIONS AND WARRANTIES



3.01.         Representations and Warranties. Qualytextil represents and
warrants to the Bank as of the date hereof, as of the date of any Amendment and
as of the date of any other date that the following representations and
warranties are required to be made or are deemed to be made pursuant to this
Agreement, to the Credit Agreement or any other financing document, that:


(a)            Qualytextil is a corporation duly organized and validly existing
and in good standing under the laws of Brazil, and it has all requisite
corporate power, authority and legal right under the laws of such jurisdiction
to enter into and perform their obligations under this Agreement;


(b)            Exception made to consents and approvals set forth in this
Agreement, no other consent, approval, authorization or other order of any
person is required for (i) the legality, validity, perfection or enforcement of
the security interest created hereby; (ii) the execution and delivery of this
Agreement by Qualytextil, Lakeland do Brazil and Lakeland, or (iii) for the
exercise by the Bank of the remedies in respect of the Equipment pursuant to
this Agreement, except (x) consents, approvals, authorizations or other orders
that shall be obtained as set forth herein and (y) as may be required in
connection with the disposition of the Equipment by laws affecting the offering
and sale of securities generally;


(c)            the execution of this Agreement and the exercise by Qualytextil
of its rights and performance of its obligations hereunder do not and will not
(i) violate any applicable law, decrees, rules or regulations, (ii) violate any
provisions of Qualytextil’s By-Laws, and/or (iii) result in any breach of or
default under any contractual agreement to which Qualytextil is a party or by
which Qualytextil or its properties are bound;
 
 
3

--------------------------------------------------------------------------------

 

(d)            the obligations assumed by Qualytextil in this Agreement are
legal and valid obligations binding on Qualytextil in accordance with the terms
hereof and enforceable against Qualytextil;


(e)            Qualytextil owns all right, title and interest in, to the
Equipment and the pledge created herein shall be a first priority security,
ranking at all times ahead of all other creditors with respect to the Equipment;


(f)            the Equipment is free of other security interests, liens,
encumbrances and/or option rights of other third parties;


(g)            the Equipment shall, at all times during such period as this
Agreement is and continues to be in full force and effect, be and remain the
sole and exclusive property of Qualytextil and shall not be assigned, sold or in
any other manner transferred to any third parties.




ARTICLE IV – OBLIGATIONS OF QUALYTEXTIL


4.01 At all times during such period as this Pledge over the Equipment is and
continues to be in full force and effect Qualytextil undertakes:


(a)           to keep the Equipment at its own expense in good conditions of
repair and in perfect operating conditions, ensuring that the value thereof is
not affected, except to normal wear and tear, to perform any relevant
maintenance therefore and to keep it free of any liens, encumbrances or charges,
as well as to defend it against all claims and legal procedures brought by any
person other than the Bank;


(b)           to pay out of its own funds or for its own account any taxes,
charges, license fees, duties, contributions, assessments and/or any other
amounts due or to become due with regard to the Equipment, obtaining release
and/or discharge thereof;
 
(c)           to assume the liabilities for any and all damages caused by the
Equipment to third parties and/or to Qualytextil assets, holding the Bank
harmless of the liabilities for any and all damages caused by the Equipment to
said third parties or assets;


(d)           to keep the Equipment at its own expense insured, in favor of the
Bank, against total risk, including, but not limited to damages caused by fire,
flood, earthquake, robbery, theft, embezzlement, vandalism and other reasonable
causes of damages, with reputable insurance companies and/or underwriters in a
manner, to an extent and on terms satisfactory to the Bank and customary for
such kind of assets in the Federative Republic of Brazil as well as to produce
to the Bank documentary evidence of compliance by Qualytextil with the
obligations contained herein within 30 (thirty) days from the date of execution
of this Agreement and annually, within 30 (thirty) days from every anniversary
of the insurance policy;

 
4

--------------------------------------------------------------------------------

 

(e)           to appoint the Bank loss payee under the insurance policy/ies
relating to the Equipment and to order the insurance company/ies to pay to the
Bank thereinafter any insurance proceeds and any premium reimbursement;


(f)           to inform the Bank and the insurance company(ies) promptly of the
occurrence of any insurance event relating to the Equipment and, as the case may
be, to keep the Bank advised as to the progress of any claim invoked against
Qualytextil or any of its property. In the event of any loss, Qualytextil shall
not take any step for the purpose of entering into a compromise, settlement or
arrangement with any of its insurance companies or creditors without prior
written consent of the Bank;


(g)           to immediately inform the Bank when any of the insurance policies
related to the Equipment or provided in this Pledge is terminated, revoked or
nullified;


(h)           to maintain the Equipment in its premises located at the address
indicated in Annex I hereto and not to remove it therefrom without the prior
written consent of the Bank;


(i)           to allow the representatives of the Bank or a third person on
behalf of the Bank to inspect the Equipment and the premises where the Equipment
is installed at any reasonable time and on reasonable notice;
 
4.02.         Negative Covenants. During the term of this Agreement, Qualytextil
undertakes not to:
 
(a) sell, rent or lease the Equipment or, save as the pledge over the Equipment
created herein, to create or permit to exist any charge, pledge, mortgage,
hypothecation, lien or other encumbrance of any nature whatsoever having the
effect of creating a security interest over the Equipment or to allow the
Equipment to be used in violation of any law, regulation or insurance policy
applicable to the Equipment. Losses or damages caused to the Equipment shall not
exempt Qualytextil of any of the obligations assumed hereunder;
 
(b) alter or reform the Equipment without the prior written consent of the Bank
(disregarding alterations and reforms in the ordinary course of business);
 
(c) claim, ask or request, and not to file any lawsuit or judicial proceeding
against the bank in order to compel it to take any measure in relation to the
Equipment or asking for any indemnification due to damages occurred in the
Equipment, independently of the cause and size of the damage; and
 
(d) take or participate in any action or enter into any agreement which results
or may result in the loss of ownership and/or possession of the Equipment for so
long as the Equipment is subject to the lien created hereunder, or any other
transaction which could have the same result as a sale, transfer, encumbrance or
other disposal of the Equipment or which would, for any reason, be inconsistent
with the security interest of the Bank hereunder or defeat, impair, amend,
restrict or circumvent any right of the Bank hereunder.

 
5

--------------------------------------------------------------------------------

 

4.03.         Transfer of Equipment. (a) In the event of an act of God or force
majeure, Qualytextil may transfer the Equipment affected by such acts of God or
force majeure, even to another place with storing conditions reasonably
acceptable to the Bank, in order to preserve and maintain the Equipment in good
storage conditions. In this event, Qualytextil shall, as soon as practicable,
but no later than five (5) Business Days after any such event, inform the Bank
of the place to which the Equipment has been transferred to (“New Location”),
which place may then be inspected by the Bank. If the Bank has reasonable
grounds not to approve the New Location, the Bank may inform Qualytextil of its
objection and request Qualytextil to remove and/or transfer the Equipment to
another location reasonably acceptable to the Bank, in which case Qualytextil
shall remove the Equipment to another location within the timeframes reasonably
agreed upon between the parties, at the expenses of Qualytextil.
 
(b) In the event the Equipment is transferred to the New Location pursuant to
this Section 4.03 (a), Qualytextil agrees to, as soon as practicable, but no
later than ten (10) Business Days after any such transfer, execute and deliver
to the Bank an amendment to this Agreement to update Annex I with the new
location for the Equipment.
 
(c) Any amendments to this Agreements to be executed pursuant to this Section
4.03 shall be registered with the competent real estate registry(ies) and
delivered to the Bank as provided and within the timeframes established under
Section 8.01(a).
 
ARTICLE V - RISK OF LOSS


5.01.     Qualytextil shall bear all risk of loss with respect to the Equipment.
The injury to or loss of the Equipment, either partial or total, shall not
release Qualytextil from payment or other performance hereof.


5.02.     Qualytextil shall bear the risk of loss to the extent of any
deficiency in the effective insurance coverage with respect to loss or damage to
the Equipment. Upon the occurrence of an Event of Default, Qualytextil hereby
assigns to Bank the proceeds of all property insurance covering the Equipment up
to the amount of the Secured Obligations and directs any insurer to make
payments directly to Bank.  Qualytextil hereby appoints Bank its
attorney-in-fact, which appointment shall be irrevocable and coupled with an
interest for so long as Secured Obligations are unpaid, to file proof of loss
and/or any other forms required to collect from any insurer any amount due from
any damage or destruction of the Equipment, to agree to and bind Qualytextil as
to the amount of said recovery, to designate payee(s) of such recovery, to grant
releases to insurer, to grant subrogation rights to any insurer, and to endorse
any settlement check or draft. Qualytextil agrees not to exercise any of the
foregoing powers granted to Bank without Bank's prior written consent.
 
ARTICLE VI –DEFAULT


6.01.         Default. (a) Upon the occurrence of an Event of Default (as
defined in the Credit Agreement) which is continuing, the Bank may, in its sole
discretion, irrespective of any prior or subsequent notice, sell, assign,
transfer or in any other way dispose of the Equipment pledged

 
6

--------------------------------------------------------------------------------

 

hereunder (the “Sale”), at market price and upon market terms and conditions and
subject to applicable law, in or out of court, in a public or private
transaction, and shall apply the proceeds of such Sale thus received for the
payment of the Secured Obligations then due and unpaid, as well as for the
payment or reimbursement of all other costs and expenses incurred as a result of
the Sale.


(b) For the purposes hereof, it is hereby agreed and understood that (i) in the
event the amount obtained from the Sale, after the reimbursement to the Bank of
all costs and expenses incurred in connection with the Sale, including Bank’s
fees, attorney’s fees and court costs and expenses, exceeds the amounts due
under the Secured Obligations, the balance shall be promptly returned to
Qualytextil by the Bank, and (ii) in the event the amounts obtained from the
Sale are lower than the amounts due under the Secured Obligations, Qualytextil
shall remain liable for the payment of the outstanding balance.


6.02.        Power of Attorney. (a) For the purposes of this Article VI,
Qualytextil hereby irrevocably and irreversibly, as a condition to the pledge
created hereunder, appoints the Bank as its attorney-in-fact, pursuant to
Article 684 and the sole paragraph of Article 686 of the Brazilian Civil Code,
to act solely, with broad powers to, upon the occurrence of an Event of Default
which is continuing carry out, in the name and on behalf of Qualytextil, any
acts necessary for the Sale, including the execution of any documents required
for the definitive transfer of the Equipment pledge hereby, the Bank being
authorized, at its sole discretion and irrespective of Qualytextil’s consent, to
delegate the powers granted herein to any third party.


(b) For such purpose Qualytextil has executed and delivered to the Bank on the
date hereof an irrevocable power-of-attorney, substantially in the form of Annex
III and shall maintain such irrevocable power-of-attorney in full force and
effect until the Secured Obligations have been paid in full to the Bank to its
satisfaction.


(c) Any notice by the Bank that at such time an Event of Default has occurred or
has ceased shall be conclusive against Qualytextil and any other third parties.




ARTICLE VII – TERM


7.01          The Pledge hereunder and the power-of-attorney granted herein will
endure their entirety and remain in full force and effect until the Secured
Obligations have been irrevocably and indefeasibly paid in full to the Bank and
the Bank has no further commitment to lend under the Credit Agreement.




ARTICLE VIII – MISCELLANEOUS


8.01.         Registration. (a) Qualytextil undertakes to, within fifteen (15)
days of the date of execution of this Agreement, register it or any amendments
hereto with the competent Real Estate Registry (Cartório de Registro de Imóveis)
of the city(ies) where the Equipment are located, provided that Qualytextil
shall pay any and all costs, expenses, fees and other charges

 
7

--------------------------------------------------------------------------------

 

payable in connection thereto, necessary for the perfection of this Agreement or
any amendments thereto. Qualytextil shall provide the Bank with one original
counterpart of this Agreement or any amendment thereto duly registered with the
competent Real Estate Registry within five (5) Business Days after its
accomplishment.


(b)           For registration purposes only, the amount of this Agreement is
R$599,555.00.


8.02.         Deposit of the Equipment - Qualytextil hereby irrevocably
undertakes to act as depository, in accordance with the provisions of the
Brazilian Civil Code, of the Equipment.


8.03.        Cumulative Remedies. The rights, powers and remedies of the Parties
under this Agreement are cumulative and shall be in addition to all rights,
powers and remedies available to the Parties pursuant to the Credit Agreement
and at law, in equity or by statute and may be exercised successively or
concurrently without impairing the rights of the Parties hereunder.


8.04.         Waivers and Amendments. This Agreement and its provisions shall
only be modified, amended, supplemented or waived with the express written
consent of Qualytextil and the Bank.


8.05.         Severability. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable under applicable law, such provision shall
be ineffective only to the extent of such invalidity, illegality or
unenforceability, and shall not affect any other provisions hereof or the
validity, legality or enforceability of such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties shall in
good faith negotiate and execute an Amendment to this Agreement to replace any
such severed provision with a new provision that (a) reflects their original
intent and (b) is valid and binding.  The first priority security interest
created thereby shall, to the extent permitted by applicable law, constitute a
continuing first priority Lien on and perfected first priority security interest
in the Equipment, in each case enforceable against Qualytextil in accordance
with its terms.


8.06.         Complete Agreement; Successors and Assigns. This Agreement is
intended by the parties as the final expression of their agreement regarding the
subject matter hereof and as a complete and exclusive statement of the terms and
conditions of such agreement.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


8.07.         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the further exercise of such right or remedy.


8.08.          Language. This Agreement is being executed in English and a sworn
translation of this Agreement shall be provided by Qualytextil for purposes of
registry, pursuant to Section 8.01. above.
 
 
8

--------------------------------------------------------------------------------

 

8.09.         No Novation. It is the express intent of the parties hereto that
this Agreement is in no way intended to constitute a novation of any of the
terms of the Lon Agreement.

 
9

--------------------------------------------------------------------------------

 

8.10          Intervening and Consenting Parties. The Intervening and Consenting
Parties hereby expressly consents to and agrees with all of the terms and
conditions of this Pledge Agreement and undertakes to faithfully observe and
fulfill any and all of its obligations arising hereunder.


8.11          Notices. All notices and other communications provided for
hereunder shall be provided in accordance with the Credit Agreement.


8.12.         Clearance Certificates. Qualytextil hereby delivers to the Bank
the following clearance certificates which copies are attached hereto as Annex
IV:


 
(i)
Clearance Certificate (Certidão Positiva com Efeitos de Negativa de Débitos
relativos às Contribuições Previdenciárias e às de Terceiros) issued by the
Federal Revenue Service (Secretaria da Receita Federal); and

 
(ii)
Clearance Certificate (Certidão Conjunta Positiva com Efeitos de Negativa de
Débitos relativos aos Tributos Federais e à Dívida Ativa da União), joinly
issued by the Office of the Attorney-General of the National Treasury
(Procuradoria da Fazenda Nacional) and the Federal Revenue Service (Secretaria
da Receita Federal).



8.13.         Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed and interpreted in accordance with the laws of Brazil.  The
parties irrevocably submit to the jurisdiction of the courts sitting in the City
of São Paulo, State of São Paulo, Brazil, any action or proceeding to resolve
any dispute or controversy related to or arising from this Agreement and the
parties irrevocably agree that all claims in respect of such action or
proceeding may be heard and determined in such courts, with the express waiver
of the jurisdiction of any other court, however privileged it may be.


[SIGNATURE PAGE TO FOLLOW]


 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
in the presence of the undersigned witnesses.


 
WACHOVIA BANK


By: /s/ Roger Grossman
 
By: _____________________________
Name: Roger Grossman
 
Name:
Title: Vice President
 
Title:



QUALYTEXTIL S.A.


By: /s/ Miguel G. Bastos
 
By: /s/ Elder Marcos Vieira da Conceicao
 
Name: Miguel G. Bastos
 
Name: Elder Marcos Vieira da Conceicao
 
Title: CFO
 
Title: CEO
 



LAKELAND INDUSTRIES, INC.



 
By: /s/ Gary A. Pokrassa
 
Name: Gary A. Pokrassa
 
Title:   CFO



LAKELAND DO BRASIL EMPREENDIMENTOS E PARTICIPAÇÕES LTDA.




By: /s/ Jose Tavares Lucena
Name: Jose Tavares Lucena
Title: Administrator




WITNESSES:
               
_________________________________
 
_________________________________
Name:
 
Name:
ID:
 
ID:


 
11

--------------------------------------------------------------------------------

 

ANNEX I


DESCRIPTION AND LOCATION OF THE EQUIPMENT




Invoice No 1255


Description
Quantity
Unitary Amount (R$)
Total Amount (R$)
Location
Cleaning Beny Machine with 01 head (Máquina de Limpeza de 01 cabeça Beny)
01
4.460,00
 
4.460,00
 
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Cleaning Beny Machine with 01 head (Máquina de Limpeza de 01 cabeça Beny)
06
4.460,00
 
26.760,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Passante Machine with Refilador Nissin (Máquina de Passante com Refilador
Nissin)
01
5.050,00
5.050,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
12 Needles Machine Siruba (Máquina 12 Agulhas Siruba)
02
5.361,00
10.722,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Bud Machine Special Series SS 373 (Máquina Botão Série Special SS 373)
01
4.350,00
4.350,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Caseadeira Machine Special Series (Máquina Caseadeira Série Special)
01
9.561,00
9.561,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Electronic Machine Travetti Star Series 1201 (Máquina Travetti Eletrônica Série
Star 1201)
01
12.000,00
12.000,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)


 
12

--------------------------------------------------------------------------------

 
 
Left Arm Machine Special Series 2605 (Máquina Braço Esquerda Série Special 2605)
01
5.350,00
5.350,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Filigrana Machine Star Series 5x4 Velcro (Máquina Filigrana Servi Star 5x4
Velero)
01
14.861,00
14.861,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Cut Machine – Machine 30 (Máquina Cortar Máquina 30)
01
8.000,00
8.000,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Triple Transp. Machine 2 Needles SS 20606 (Máquina Transp. Triplo 2 agulhas SS
20606)
01
5.050,00
5.050,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Pneumatic Machine Pocket Crease (Máquina Vincar Bolso Pneumática)
01
9.000,00
9.000,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Bore Tissue Machine 02 Columns (Máquina Furar Tecido 02 Colunas)
01
1.401,00
1.401,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Column Machine 02 Needles SS 8820 (Máquina Coluna 02 Agulhas SS 8820)
01
4.261,00
4.261,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Sloping Machine – North Metal 02 Knives (Máquina Viés–Metal Norte 02 Facas)
01
2.040,00
2.040,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)


 
13

--------------------------------------------------------------------------------

 
 
Superior Trasp. Interloq. Machine Siruba (Máquina Interlock. Transp. Superior
Siruba)
01
5.017,00
5.017,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)





Invoice No 1257


Description
Quantity
Unitary Amount (R$)
Total Amount (R$)
Location
Arm Machine 30[x] Global (Máquina de Braço 3[x] Global)
01
7.060,00
7.060,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Electronic Straight Machine Star Series (Máquina Reta Eletrônico Sun Star)
01
4.253,00
4.253,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Sheath Machine Special Series (Máquina de Bainha Sun Special)
01
10.184,00
10.184,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Straight Machine Special Series  SS 618B (Máquina Reta Sun Special SS 618B)
22
1.553,00
34.166,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Waistband Machine Special Series SS 6908 (Máquina de Cós Sun Special SS 6908)
01
5.684,00
5.684,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Electronic Straight Machine Big [x] (Máquina Reta Eletrônica [xx] Grande)
02
4.153,00
8.306,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)

 
14

--------------------------------------------------------------------------------


 
Straight Conventional Machine Big [x] (Máquina Reta Convencional [xx] Lança
Grande)
07
1.553,00
10.871,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Interlock Machine Special Series SS 7705 (Máquina Interlock Sun Special SS 7705)
04
1.803,00
7.212,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Electronic Backstitch Machine Star Series [x] (Máquina Pesponto Eletrônico Sun
Star [xx])
05
8.541,00
42.705,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
[x] Machine Special Series SS 7703 (Máquina Overlock Sun Special SS 7703)
04
1.783,00
7.132,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Arm Machine 3[x] 2[x] Nissin (Máquina de Braço 30[x] 2[x]T Nissin)
05
8.303,00
41.515,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Electronic [x] Machine 20[x] 1800 (Máquina [xx] Eletrônico 20[xx] 1800)
03
9.303,00
27.909,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Conventional Backstitch Machine Big [x] SS 875 (Máquina Pesponto Conv. [xx]
Lança Grande SS 875)
10
3.953,00
39.530,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Máquina [xx] com [xx] 4 Lts. S. Special (Máquina Ferro com [xx] 4 Lts. S.
Special)
03
1.803,00
5.409,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)


 
15

--------------------------------------------------------------------------------

 
 
Waistband Machine Siruba H008 (Máquina Cós Siruba H008)
01
4.103,00
4.103,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Straight Bitter Back Machine Siruba (Máquina Reta com Refilador Siruba)
01
2.000,00
2.000,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)





Invoice No 1258


Description
Quantity
Unitary Amount (R$)
Total Amount (R$)
Location
Cut Machine 6 inches Km (Máquina de corte Km 6 polegadas)
01
6.281,45
6.281,45
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Cut Machine 8 inches Km (Máquina de corte Km 8 polegadas)
01
6.325,46
6.325,46
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Backstitch Machine [x] SS 624OB (Máquina [x] DISL 55624OB)
09
3.953,00
35.577,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Closing Arm Machine Special Series (Máquina de Fechamento Braço S. Special)
02
8.000,00
16.000,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)


 
16

--------------------------------------------------------------------------------

 
 
Closing Machine Special Series 2[x] (Máquina de Fechamento S. Special 20 [x]
01
6.500,00
6.500,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Straight Machine Special Series 6150M (Reta Sun Special 6150M)
01
1.100,00
1.100,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Straight Machine with big [x] Special Series 6150B (Reta com Lança Grande S.
Special 6150[x])
20
1.553,00
31.060,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)





Invoice No 1259


Description
Quantity
Unitary Amount (R$)
Total Amount (R$)
Location
Cleaning Machine 01 Head (Máquina de Limpeza 1 cabeça)
03
4.460,00
13.380,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Straight Electronic Machine Big [x] Siruba (Máquina Reta Eletro Lança Grande
Siruba)
01
4.153,00
4.153,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Interlock Machine [x] 10 mm [x] (Máquina Interlock [x] 10 MM Pesada)
04
1.803,00
7.212,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)


 
17

--------------------------------------------------------------------------------

 
 
Overlock Machine [x] Medium (Máquina Overlock INDL. Média)
02
1.783,00
3.560,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Arm Machine 3[x] 2[x] Nissin (Máquina Braço Nissin 3 [x] 2 [x])
04
8.303,00
33.212,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Conventional Backstitch Machine [x] (Máquina Pesponto DISL Convencional Lança
Grande)
05
3.593,00
19.765,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
[x] Machine Special Series 4 Litters Feno ([x] Serie Special 4 LTS Ferro)
03
1.803,00
5.409,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Straight Machine [x] (Máquina Reto [x] 2 [x])
13
1.553,00
20.189,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)
Straight Bitter Back Machine Siruba (Máquina Reta com refilador Siruba)
02
2.000,00
4.000,00
City of Salvador, State of Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas
Rurais, Presidente Vargas, Quadra O, Lotes 82 and 83, São Caetano, Brazil)


 
18

--------------------------------------------------------------------------------

 

ANNEX II


SECOND AMENDED AND RESTATED PROMISSORY NOTE

 
19

--------------------------------------------------------------------------------

 

ANNEX III


 
POWER OF ATTORNEY
 
 
QUALYTEXTIL S/A, A company duly organized and existing in accordance with the
laws of Brazil, with its registered office in the City of Salvador, State of
Bahia, at Rua Luxemburgo, s/nº, Loteamento Granjas Rurais, Presidente Vargas,
Quadra O, Lotes 82 and 83, São Caetano, Brazil, enrolled with the Brazilian
Taxpayers Roll of the Ministry of Finance (CNPJ/MF) under no.
04.011.170/0001-22, herein duly represented IN ACCORDANCE WITH ITS Charter
Documents, together with its successors and permitted assigns (the
“Qualytextil”) hereby irrevocably and irreversibly appoints WACHOVIA BANK, duly
organized and existing in accordance with the laws of New York, with its
registered office at 12 East 49th Street, 20th Floor, New York, New York  10017,
represented in accordance with its corporate documents (the “Bank”), as its
attorney-in-fact to act in its name and place, with the following powers:
 


(a)
upon the occurrence of an Event of Default which is continuing (as defined in
the Credit Agreement), to sell, assign, transfer or in any other way dispose of
all or part of the Equipment pledged to the Bank pursuant to the Equipment
Pledge and Security Agreement entered into between the Bank and Qualytextil on
May 13, 2008 (as from time to time amended, the “Equipment Pledge and Security
Agreement”), at market prices and upon market terms and conditions and subject
to applicable law irrespective of any prior or subsequent notice to Qualytextil
with respect thereto, in accordance with the provisions set forth in the
Equipment Pledge and Security Agreement and in Article 1,433, Item IV, and
Article 1,435, Item V, of the Brazilian Civil Code, and apply the proceeds thus
received for the payment of the Secured Obligations the due and unpaid as well
for the payment or reimbursement of all other costs and expenses incurred as a
result of such sale, being vested with all necessary powers incidental thereto,
including, without limitation, the power and authority to execute transfer
documents, including discharge documentation with respect to the Equipment, to
purchase foreign currency and make all remittances abroad, to sign any necessary
foreign exchange contract with financial institutions in Brazil that may be
required to such remittances and to represent the Grantor before the Central
Bank of Brazil, financial institutions, private and public law legal entities
and any Brazilian governmental authority when necessary to accomplish the
purpose of the Equipment Pledge and Security Agreement; and



(b)
upon the occurrence of an Event of Default which is continuing, to take any
action and to execute and deliver any instrument consistent with the terms of
the as deemed necessary or advisable to accomplish the purpose of the Equipment
Pledge and Security Agreement.

 
Any notice by the Bank that at such time an Event of Default has occurred and is
continuing shall be conclusive against Qualytextil and all other third parties.
Capitalized terms used, but not defined herein, shall have the meaning ascribed
to them in the Credit Agreement and/or in the Equipment Pledge and Security
Agreement. The powers granted herein are in
 
20

--------------------------------------------------------------------------------


 
addition to the powers granted by the Bank in the Equipment Pledge and Security
Agreement and not to cancel or revoke any of such powers. This power of attorney
is irrevocable and is granted as a condition to the Equipment Pledge and
Security Agreement and as a means to comply with the obligations set forth
therein, in accordance with the Article 684 and the sole paragraph of Article
686 of the Brazilian Civil Code, and shall be valid and effective until The Bank
has receives full payment of the obligations secured by the Equipment Pledge and
Security Agreement to its satisfaction. The Bank may delegate the power granted
through this power of attorney.
 
Qualytextil has caused its duly authorizes representatives to execute this power
of attorney on may 13, 2008.


 
QUALYTEXTIL S/A
 


By: /s/ Miguel G. Bastos
 
By: /s/ Elder Marcos Vieira da Conceicao
Name: Miguel G. Bastos
 
Name: Elder Marcos Vieira da Conceicao
Title: CFO
 
Title: CEO


 
21

--------------------------------------------------------------------------------

 

ANNEX IV


 
CLEARANCE CERTIFICATES
 
 
22 

--------------------------------------------------------------------------------